Exhibit 24.1 SIGNATURES Each person whose signature appears below hereby authorizes Timothy M. Manganello, RobinJ. Adams and John J. Gasparovic, and each of them, as attorney-in-fact and agents, each with full power of substitution and resubstitution, to sign on his or her behalf, individually and in each capacity stated below, any amendment, including post-effective amendments to this registration statement, and to file the same, with all exhibits thereto, and all documents in connection therewith, with the SEC hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Timothy M. Manganello Chairman of the Board, Director, Chief Executive Officer (principal executive officer) December 18, 2009 Tim M. Manganello /s/ Robin J. Adams Director, Executive Vice President, Chief Financial Officer and Chief Administrative Officer (principal financial and accounting officer) December 18, 2009 Robin J. Adams /s/ Phyllis O. Bonanno Director December 18, 2009 Phyllis O. Bonanno /s/ David T. Brown Director December 18, 2009 David T. Brown /s/ Dennis C. Cuneo Director December 18, 2009 Dennis C. Cuneo /s/ Jere A. Drummond Director December 18, 2009 Jere A. Drummond /s/ John R. McKernan Director December 18, 2009 John R. McKernan /s/ Alexis P. Michas Director December 18, 2009 Alexis P. Michas /s/ Ernest J. Novak Director December 18, 2009 Ernest J. Novak /s/ Richard O. Schaum Director December 18, 2009 Richard O. Schaum /s/ Thomas T. Stallkamp Director December 18, 2009 Thomas T. Stallkamp
